In re Zlainicky, Harold M.; Boulmay, Gardner; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, No. 98-C-0116; Parish of Jefferson, 24th Judicial District Court, Div. “E”, No. 428-276.
Granted. The judgment of the court of appeal is vacated and set aside. The case is remanded to the court of appeal to determine if the evidence in the record is sufficient to *916sustain plaintiffs burden of proof against the individual defendants.
KIMBALL, J., would deny the writ.
KNOLL, J., not on panel.